AO 106(Rev.04/10)ApplicationforaSearchWnrrant   '
                                                                                                              CLERK'S OFFlCE U.S .DIST.COURT
                                                                                                                               J c*

                                                                                                                             NILFD
                                U NITED STATESD ISTRICT C OURT                                                         gcJ !gzgjg
                                                            forthe                                                                '
                                                W estern DistrictofVirginia                                        JULIA c UDLEY LERK
                                                                                                                 sv;
                                                                                                                         .      c    R
          IntheMatteroftheSearcho?                            j
      (Briqjlydescribethepropert
                               yto'
                                  besearched                  )
                                                              '
       oridenth thepersonbynameandaddress)                    )                  CaseNo.'X-LQ 2R'î'
  BLACK SAMSUNG UELLULAR PHONEATFITEM                         )
                                                                                            w
                                                                                                       (           .
 #0019 ,I
        'DEVICE 1'',CURRENTLY LOCATED IN THE                  )
                ATF ROANOKE VAULT                             )
                                      APPLICATION FOR A SEARCH W A                              T
           1,afederal1aw enforcementoftk eroran attom ey forthe government,requestasearchwaaantand stateunder
penaltyofperjurythat1havereasontobelievetlzatonthefollowingpersonorproperty(identh thepersonordescribethe
propert
      ytobesearchedandgiyeitslocationl:
 See M achmentA
located in the        W estern       Districtof .                 Virginia                  ,thereisnow concealed (identh the
personordescribethepropert
                         ytobesei
                                zedl'
                                    .
 See AttachmentB

           '
           I'
            hebasisforthes'
                          earch underFed. R.Crim.P.41(c)is(checkoneormore):
                # evidenceofacrime;
                V contraband,fruitsofcrime,ôrotheritemsillegallypossessed;
                Ypropertydesignedforuse,intendedforuse,orusedincommittingacrime;
                O apersoniobearrestedorapersonwhoisunlawfullyrestrained.
           r.l'
              hesearch isrelatedtoa violation of:
             CodeSection                                                         OfenseDescrètion
      21USC 841(a)(1)                     Distribute,orpossisswi
                                                               thintentto distribute a controlled substance
      21 USC 846                          Conspiracy to distribute orpossesswith intentto distribute a controlledsubstance

           'I'he application isbased on thesefacts:
       See AttachedAffidavit.

           V Continuedontheattachedsheot.
       '
           O Delay#dnoticeof     days(givèexactending ateifporethan days:                                              )isrequested
             under18U.S.C.j3103a,thebasisofwhichissetfortho    aa     heet.

                                                                                                          pffk
                                                                             .             App I nt's Jfgatmfrc
                                                                .
                                                                                  W illiam Engel,T@skForce Offi
                                                                                                              ceruATF    -

                                                                                           Printed nameand title
Swom to beforemeand signed'
                          in my presence.
                                                                     N
Date:                          y   > z9                                  t                                '

                                                                                                Judgè'ssignature
City and state: Roanoke,Virginia            . .                                    RobertS.Ballou,US M agistrate Judge
                                                                                           Printedname and title                         '
